Citation Nr: 1410304	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

2.  Entitlement to an initial increased rating for irritable bowel syndrome (IBS), evaluated as 10 percent disabling from August 1, 2006 to November 7, 2011, and as 30 percent disabling since November 8, 2011.  

3.  Entitlement to an initial increased rating for tension headaches, evaluated as noncompensably disabling from August 1, 2006 to November 7, 2011, and as 10 percent disabling since November 8, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from April 1985 to July 2006.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the RO in Milwaukee, Wisconsin.  

In August 2011, the Board remanded the GERD, headache, and IBS claims to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the requested actions, the AMC, awarded a 30 percent rating for the Veteran's IBS and a 10 percent rating for his tension headaches, effective November 8, 2011.  See August 2012 Rating Decision.  The Veteran has not expressed satisfaction with these grants.  Accordingly, the issues of entitlement to initial increased ratings for service-connected IBS and tension headaches remain in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations). 

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  The claim for service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.

FINDINGS OF FACT

1.  From August 1, 2006, to November 7, 2011, the Veteran's IBS was manifested by frequent episodes of bowel disturbance but not by constant abdominal distress.
2.  Since November 8, 2011, the Veteran has been in receipt of the maximum schedular rating assignable under any applicable schedular criteria for IBS; he does not have an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.

3.  From August 1, 2006, to November 7, 2011, the Veteran did not experience tension headaches that were characterized by prostrating attacks occurring once every two months over a several month period.

4.  Since November 8, 2011, the Veteran's tension headaches have been manifested by characteristic prostrating attacks no more frequent than one in two months over the last several months. 


CONCLUSIONS OF LAW

1.  For the period from August 1, 2006, to November 7, 2011, the criteria for an initial disability in excess of 10 percent for IBS were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 (2013).

2.  Since November 8, 2011, the criteria for an initial disability in excess of 30 percent for IBS are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, DC 7319 (2013).

3.  For the period from August 1, 2006, to November 7, 2011, the criteria for an initial compensable disability rating for tension headaches were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2013).

4.  Since November 8, 2011, the criteria for an initial disability rating in excess of 10 percent for tension headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8100 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the merits of the service connection issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran participated in the Benefits Delivery at Discharge Program (BDD) and filed his claim in August 2005, prior to his discharge from service.  As part of that program, he was provided with the information and evidence necessary to substantiate his claims for service connection for IBS and headaches.  The agency of original jurisdiction (AOJ) notified him of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran was also afforded a VA examination as part of his participation in the BDD program.  By the January 2007 rating action, the RO granted service connection for tension headaches and IBS. 

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  [In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.] 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  

There has been substantial compliance with the Board's August 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  As instructed by the Board, the AMC/RO obtained a VA medical opinion in November 2011 to address the severity of his IBS and tension headaches.  The Board finds the opinion is thorough and adequate upon which to base a decision as the VA examiner personally interviewed and examined the Veteran, performed the requisite testing, and provided the information necessary to evaluate his IBS and tension headaches under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that this examination report is thorough and adequate upon which to base a decision with regard to the Veteran's claims for an increased rating for his service-connected IBS and tension headaches.  

Pursuant to the Board's August 2011 remand, the AMC/RO also asked the Veteran to provide a completed release form for Dr. J. Brown.  See VA Correspondence dated August 18, 2011.  However because he did not return the form or otherwise respond with the information requested by the RO, VA's attempt to obtain complete records was hindered.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist him).  In light of the Veteran's failure to provide the requested information, the Board finds that the VA has met its duty to assist.  VA does not have a further duty to obtain records, and there has been substantial compliance with the Board's remand.

Thus, VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims for initial increased ratings for the service-connected IBS and service-connected tension headaches under the VCAA. No useful purpose would be served in remanding this matter for yet more development. A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

II.  Law and Analysis

The Veteran contends that his service-connected IBS and tension headaches are more disabling than their current evaluations reflect.  In this regard, the Board notes that disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, the Veteran's claims arise from a January 2007 rating decision which established service connection for IBS, rated as 10 percent disabling, effective from August 1, 2006 and service connection for tension headaches, rated as noncompensably disabling also effective from August 1, 2006.  The Veteran disagreed with the disability ratings assigned.  

In August 2012, the RO increased the rating for IBS to 30 percent and the rating for tension headaches to 10 percent, both effective from November 8, 2011.  The Veteran remains dissatisfied with these disability ratings, and the issues of entitlement to increased ratings for IBS and tensions headaches remain on appeal.  

A.  IBS

The Veteran's IBS is rated as 10 percent disabling from August 1, 2006 to November 7, 2011 and as 30 percent disabling since November 8, 2011, pursuant to DC 7319.  With regard to the evaluation of this disability, the Board acknowledges that governing regulations provide that there are diseases of the digestive system, particularly with the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113. 

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

The Veteran's IBS is rated under the provisions of DC 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.) which provides a 10 percent rating for moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is warranted for severe symptoms, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

i.  In excess of 10 percent prior to November 8, 2011

At a June 2006 VA pre-discharge examination, the Veteran reported a history of intermittent diarrhea with abdominal cramps, which was eventually diagnosed as IBS, for which he takes Imodium about twice a week.  On examination the abdomen was soft and nontender, with no palpable mass or organomegaly and normoactive bowel sounds.  The clinical impression was intermittent IBS.  
During a VA general medical examination in December 2006, the Veteran reported weekly episodic diarrhea, lasting two days with a stool frequency of 4-6, times.  He also complained of occasional vomiting, but no hematemesis or melena.  He stated that after taking over-the counter medication he becomes constipated for a few days.  He also complained of some colic before the diarrhea and abdominal bloating during flare-ups.  On examination he had a normal appearing abdomen without any protrusion.  There was no organomegaly, tenderness, rebound tenderness, guarding, or rigidity.  Bowel sounds were normally heard and there was no evidence of abnormal fluid or ascites.  The liver span and auscultation were both normal.  The clinical diagnosis was irritable bowel syndrome, by history.  

When examined by VA in May 2008, the Veteran's complaints of intermittent diarrhea remained unchanged, but he noted that his symptoms were persistent and rather predictable in nature in that he has two days of bloating, passing gas and minor abdominal symptoms followed by two days of diarrhea 3-4 times a day with urgency and cramps. He will then have 6-8 days of normal bowel movements, once a day, without associated symptoms. There has been no blood. On examination the abdomen was soft and non-tender with normal bowel sounds. The examiner noted that the Veteran was in no distress and did not use the bathroom during the course of the 2-hour examination. The examiner did not indicate that the Veteran's diarrhea caused any malnutrition or weight loss, and the condition did not restrict his activities of daily living. There is no indication in the record that the Veteran has received regular treatment for his IBS since the May 2008 VA examination.  

Based upon the preceding evidence, the Board finds no basis to grant a disability rating higher than 10 percent for the Veteran's IBS under DC 7319, prior to November 8, 2011.  The weight of the evidence shows the Veteran's IBS was productive of frequent episodes of bowel disturbance, but no evidence of constant abdominal distress such that a higher rating is warranted. 

ii.  In excess of 30 percent since November 8, 2011

However the Board notes that the Veteran's description of symptoms during his November 8, 2011 VA examination suggest a worsening of his IBS condition.
A VA examination was conducted on November 8, 2011.  The Veteran reported a long history bloating, abdominal pain, and alternating diarrhea and constipation with a gradual worsening of these symptoms over the last 18 years.  He reported 2-3 loose stools a day and constipation happening 1-2 times per week.  He also noted abdominal distention 2-3 times a week lasting 1-2 hours and nausea every two weeks lasting an hour or less.  There was no evidence of weight loss, malnutrition, or anemia.  The Veteran was employed full time as a technical writer and stated that he needed frequent bathroom breaks and therefore tried to in close proximity to the restroom to avoid accidents.  The examiner noted that the Veteran had only occasional episodes of bowel disturbance and abdominal distress with typical exacerbations/attacks occurring once a week lasting 1-2 hours.  He then characterized the Veteran's IBS disability as mild to moderate caused from diarrhea, alternating diarrhea and constipation, and bloating symptoms which cause some abdominal distress.  

Based upon these findings, the RO, in an August 2012 rating decision, increased the disability rating for the Veteran's IBS to 30 percent, effective November 8, 2011, the date of the VA examination report.  Importantly, however, there is no indication in the record that the Veteran has sought or received regular treatment for his IBS since the November 2011 VA examination.  Clearly, the Veteran has ongoing gastrointestinal problems, but the current medical evidence does not establish IBS symptoms indicative of increased or worsening disability.  

Moreover, the Veteran is already receiving the maximum scheduler rating allowable under DC 7319 for his service-connected IBS.  While the Board acknowledges his contention that the disability is more severe than is currently rated, it is constrained by the regulatory guidelines, which allow for no more than a 30 percent disability rating.  See 38 C.F.R. § 4.114. 

The Board has considered rating the Veteran's service-connected IBS under other diagnostic codes pertaining to the digestive system, in order to provide him with the most beneficial rating.  However analogous ratings for IBS are either not applicable to the Veteran's case or do not offer a higher disability rating based on the symptomatology exhibited by the Veteran's constant abdominal distress.  In other words there is no evidence that the Veteran has diagnoses of pancreatitis, hepatitis C, hepatitis B, ulcer, ulcerative colitis, or diverticulitis.  Moreover, he does not have splenomegaly, minor weight loss, or incapacitating episodes of at least two weeks but less than four weeks during the past 12 month period.  His symptoms, although constant, do not affect his general health; he has gained weight, not lost weight; and he has never been found to be incapacitated. Therefore, a higher rating under any other diagnostic code is not in order.  See 38 C.F.R. § 4.114, DCs 7304-7307, 7312, 7323, 7345, 7347.  As there is no basis for a higher schedular rating under any pertinent diagnostic code or elevating a rating to the next higher evaluation due to the overall disability picture, the claim must be denied.

B.  Tension Headaches

The Veteran's tension headache disability is evaluated as noncompensably disabling from August 1, 2006 to November 7, 2011 and as 10 percent disabling since November 8, 2011, under DC 8100. 

Under DC 8100, a noncompensable disability rating is warranted for less frequent headache attacks, and a 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent, completely prostrating and prolonged attacks (of migraine headaches) productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a.  These criteria have been in effect throughout the appeal period. 

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  

i.  Compensable rating prior to November 8, 2011

The evidence relevant to the severity of the Veteran's migraine headaches includes a June 2006 VA pre-discharge examination report.  At that time he reported a history of migraine headache since 1985.  He described his headaches as constant dull, and throbbing with an intensity of about 8/10 on a scale of 1 to 10.  The headaches usually occur in the late afternoon or evening, lasting 30 minutes to 2 hours and gradually resolve without medication.  The Veteran has a bad headache about once every six months and sometimes takes aspirin as needed, but usually just "lets it pass."  

During VA examination in December 2006 the Veteran reported that he has never seen any medical provider for his headache condition and had never been formally diagnosed with migraines.  He reported headaches once every two weeks lasting about two days with an intensity of 5-8/10.  The aggravating factors were loss of sleep and rest.  Alleviating factor were low-light and low-noise conditions.  There was no weakness, fatigue, or function loss during that period.  Ordinary activity is possible during the headache, and the attacks were not prostrating in nature.  The clinical impression was history of migraine headaches.  

When examined by VA in May 2008, the Veteran reported weekly headaches, for which he will take Advil or Tylenol.  The headaches were aggravated by stress and there has been no incapacitation.  Neurological examination revealed no abnormalities.  The examiner referred to a private medical opinion from a private physician noting that, while she alluded to the Veteran's headaches, there had been no formal evaluation or medication prescribed.  The clinical impression was tension vascular headaches.  There is no indication that the Veteran has sought or received regular treatment for his headaches since the May 2008 VA examination.  

Based upon the preceding evidence, the Board finds no basis to grant a compensable disability for the Veteran's tension headaches under DC 8100, prior to November 8, 2011.  The weight of the evidence shows that the Veteran's headaches while weekly were not prostrating in nature such that a compensable rating is warranted.  Indeed, the Veteran has never sought any treatment for his headache disorder or been prescribed medication during this timeframe.  Thus, the Board finds that such evidence more closely approximates to the rating criteria associated with less frequent attacks.

ii.  In excess of 10 percent since November 8, 2011

A VA examination was conducted on November 8, 2011.  At that time the Veteran's current manifestations of symptoms were constant, pulsating pain on both sides of his head that worsened with exposure to bright light and loud sound.  The duration of typical head pain lasted less than 1 day with severity of the attacks described as mild happening once every other week and lasting 2 hours or less.  The Veteran reported characteristic prostrating attacks occurring once in two months for which he had to take off work.  His daily life is not affected by these headaches.

There is no indication in the record that the Veteran has sought or received regular treatment for his headaches since the November 2011 VA examination.  

Based upon these findings, the RO, in an August 2012 rating decision, increased the disability rating for the Veteran's tension headaches to 10 percent, effective November 8, 2011, the date of the VA examination report.  While this evidence supports the grant of a 10 percent disability rating, a higher evaluation is not warranted.  

The rating criteria for DC 8100 link the ratings for headaches to two elements: severity and frequency.  Thus, it is not enough to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  In this case, the Veteran's credibility is particularly important in this case as there is little, if any, objective evidence of his migraines; all of the medical conclusions are based on the history and symptoms reported by him.  Therefore, the medical conclusions are probative primarily for the purpose of establishing whether the symptoms, as described by the Veteran, are characteristic of a migraine. 

However, the evidence simply does not show that the Veteran has had chronic prostrating headaches with the specified frequency and duration.  Instead, during the course of this appeal, the Veteran has reported headaches every other week lasting no more than 2 hours.  Thus, these headaches are not of such severity as to meet the definition of prostrating.  Specifically, he reported having characteristic prostrating attacks once in two months.  Clearly, based on the Veteran's own credible assertions, the frequency of his characteristic prostrating headache attacks do not rise to the level necessary for the grant of the next higher rating of 30 percent evaluation.  38 C.F.R. § 4.124a, DC 8100.  

III.  Additional (Including Extra-schedular) Considerations and Conclusion

The Board must also determine whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of an award of an extraschedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the schedular ratings are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected IBS and service-connected headaches, but the medical evidence reflects that those manifestations are not present here.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate these disabilities, referral for extraschedular consideration is not in order.

Finally, the Board recognizes that the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However , the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected IBS and tension headaches prevent him from obtaining and maintaining gainful employment-nor has the Veteran contended otherwise.  Accordingly, at this point, there is no cogent evidence of unemployability due solely to these service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed further.

In reaching this decision, the Board has considered the Veteran's statements and the other lay evidence of record.  However, even affording the Veteran full competence and credibility, nothing in the lay evidence provided shows that his symptoms have more closely approximated the criteria for higher evaluations for his IBS and tensions headaches at any point during the period of the appeal.  See Fenderson supra.  At no time during the pendency of this claim has either disability been more disabling than as currently rated.  The preponderance of the evidence is against these claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to an initial increased rating for IBS, evaluated as 10 percent disabling from August 1, 2006 to November 7, 2011, and as 30 percent disabling since November 8, 2011, is denied.  

Entitlement to an initial increased rating for tension headaches, evaluated as noncompensably disabling from August 1, 2006 to November 7, 2011, and as 10 percent disabling since November 8, 2011, is denied.


REMAND

Review of the Veteran's claims file indicates that the development requested in the Board's August 2011 remand has not been completely performed.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court concluded that the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand.  
Specifically, in August 2011, the Board issued directives instructing the AMC/RO to schedule the Veteran for a VA examination to determine whether his GERD had its clinical onset in service or was otherwise relate to service.  The examiner was to review the entire claims folder and provide an opinion supported by a clear rationale consistent with the evidence of record.  See August 2011 Board Remand.  The record indicates that the Veteran was then afforded a VA examination in November 2011 and that the examiner concluded that that the Veteran's GERD was not caused by or the result of or aggravated by his military service.  He explained that the service treatment records failed to indicate any evidence (and is therefore unlikely) that this condition had its clinical onset in service.  There is also no possibility that the condition is related to his activity service. 

Unfortunately, the examiner did not explain the basis for this opinion, particularly in the face of pre-discharge examination report showing that the Veteran reported a history of severe heartburn.  In other words, the Board finds that the VA medical opinion is inadequate in that it yields only conclusions and does not sufficiently explain the rationale behind the conclusions.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Stefl v. Nicholson, 21 Vet. App. 120 124 (2007)).  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl, 21 Vet. App. at 124; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that, once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  In this case, the Board finds that some explanation of the examiner's rationale is required permit a weighing of the evidence.  Therefore, the claims folder should be returned to the VA examiner who conducted the November 2011 VA examination for an addendum to that prior opinion. 

While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any health care provider who has treated/evaluated him for GERD.  After providing the necessary authorization to enable the AMC/RO to obtain such evidence on his behalf, all identified records must be obtained.  The Veteran should be notified if any private records sought are not received pursuant to the RO's/AMC's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  The Veteran's claims file should then be returned if possible to the VA physician who examined him in November 2011.  If the original examiner is not available, the Veteran's claims folder should be forwarded to another VA medical professional physician who will have an opportunity to review the complete file.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion regarding the etiology of the Veteran's GERD.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum. The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner must opine as to whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's GERD is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to his military service.  

In answering this question, the examiner must consider the Veteran's June 2006 pre-discharge examination report of having a history of severe heartburn; the Veteran's credible lay testimony that he had severe heartburn while in service; and the documentary evidence of record.  The examiner should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) concerning his GERD during service.  

The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.
3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


